            Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                  DIVISION


  AERITAS, LLC,

                 Plaintiff                             Case No. 6:20-cv-00102


                 v.                                    JURY TRIAL DEMANDED


  SUBWAY SANDWICH SHOPS INC.,
  SUBWAY SUBS, INC., FRANCHISE
  WORLD HEADQUARTERS, LLC
  d/b/a SUBWAY RESTAURANTS
  d/b/a SUBWAY, and DOCTOR’S
  ASSOCIATES, INC.

                 Defendants




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aeritas, LLC (“Aeritas” or “Plaintiff”) files this Complaint for patent

infringement against Subway Sandwich Shops Inc., Subway Subs, Inc., Franchise World

Headquarters, LLC d/b/a Subway Restaurants d/b/a Subway, and Doctor’s Associates,

Inc., and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                         PARTIES

       2.       Aeritas is a limited liability company organized and existing under the laws

of the State of Texas with its principal place of business in Dallas, Texas.
              Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 2 of 21




         3.       Upon information and belief, Subway, Subway Sandwich Shops, Inc.

(“SSSI”) is a corporation organized and existing under the laws of the State of

Connecticut, with their principal place of business at 325 Sub Way, Milford, Connecticut

06461.

         4.       Upon information and belief, Subway, Subway Subs, Inc. (“SSI”) is a

corporation organized and existing under the laws of the State of Delaware, with their

principal place of business at 325 Sub Way, Milford, Connecticut 06461.

         5.       Upon information and belief, Subway, Franchise World Headquarters, LLC

d/b/a Subway Restaurants d/b/a Subway (“FWH”) is a limited liability company organized

and existing under the laws of the State of Connecticut, with their principal place of

business at 325 Sub Way, Milford, Connecticut 06461.

         6.       Upon information and belief, Subway, Doctor’s Associates, Inc. (“DAI”) is a

corporation organized and existing under the laws of the State of Florida, with their

principal place of business at 700 South Royal Poinciana Boulevard, Suite 500, Miami

Springs, Florida 33166.

         7.       Defendants SSSI, SSI, FWH, and DAI are referred to collectively herein as

“Subway” or “Defendants.”

                                JURISDICTION AND VENUE

         8.       This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         9.       Upon information and belief, Subway is subject to personal jurisdiction of

this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and/or deriving substantial revenue from

goods and services provided to individuals in Texas and in this District.
COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 2
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 3 of 21




       10.     Venue is proper in this District under 28 U.S.C. § 1400 because Subway

has committed acts of infringement and has regular and established places of business

in this judicial district.

                             OVERVIEW OF THE SUBWAY APP

       11.     Subway provides for its customers use the Subway App, which is available

for use with iOS and Android devices:




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 3
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 4 of 21




https://apps.apple.com/us/app/subway/id901941015




COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 4
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 5 of 21




https://play.google.com/store/apps/details?id=com.subway.mobile.subwayapp03&hl=en_
US

      12.   The Subway App relies on a server, with a processor and software, to function.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 5
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 6 of 21




       13.    The Subway App provides an indication of permission to provide the mobile

device a notification with an associated notification criterion.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 6
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 7 of 21




https://developer.android.com/guide/topics/permissions/requesting.html




https://developer.android.com/guide/topics/permissions/normal-permissions.html

       14.    The Subway App requests permission to access the location of the user’s device.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 7
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 8 of 21




https://play.google.com/store/apps/details?id=com.subway.mobile.subwayapp03&hl=en_US

      15.    The Subway App stores data on items the consumer has expressed interest.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 8
       Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 9 of 21




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 9
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 10 of 21




       16.     The Subway server receives results from a database search and delivers product

information, including price, which may differ from store to store.




       17.      When location access is enabled, upon attempting to order from a Subway location

too far away, the user’s device receives an in-app visual notification indicating the location is too

far away.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 10
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 11 of 21




       18.     When a user views the favorites or recent orders menu, Subway initiates a search

for nearby stores currently stocking the product and what the price of the product is




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 11
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 12 of 21




       19.     Subway receives results from the database search and delivers the product

information, including price, which may differ from store to store.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 12
          Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 13 of 21




                                       COUNT I
                       (Infringement of U.S. Patent No. 8,055,285)

      20.     Aeritas incorporates paragraphs 1 through 19 as though fully set forth

herein.

      21.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,055,285 (the

“’285 Patent”), entitled MIXED-MODE INTERACTION, which issued on November 8,

2011. A copy of the ’285 Patent is attached as Exhibit PX-285.

      22.     The ’285 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

      23.     Subway has been and are now infringing one or more claims of the ’285

Patent under 35 U.S.C. § 271 by making and using the Subway App with users’ iOS and

Android devices and the Subway server in the United States without authority.

COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 13
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 14 of 21




       24.    Subway has also infringed the ’285 Patent by encouraging users of the

Subway App to use the user’s iOS or Android devices with the Subway App to practice

the claims of the ’285 Patent.

       25.    Claim 1 recites:

              1.     A method, comprising:

                     at a first time, receiving and storing an input in a user profile in a

                            database, the input comprising consumer interest data;

                     at a second time distinct from the first time, obtaining data

                            identifying a current location of the mobile communication

                            device;

                     based on the input stored in the user profile and the current

                            location of the mobile communication device, initiating a

                            search to locate information pertinent to the input;

                     receiving results derived from the search; and

                     in response to the input and the search, delivering, by a

                            notification server, information to the mobile

                            communications device.

       26.    More particularly, Subway infringes at least claim 1 of the ’285 Patent.

Subway receives and stores an input in a user profile in a database, the input comprising

consumer interest data. At a second time, data identifying a current location of the mobile

communications device on which the Accused Instrumentality is installed is obtained.

Based on the input and location, Subway performs a search to locate pertinent

information (e.g., nearby stores) and receive the results of such search, distance from



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 14
          Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 15 of 21




mobile device. Subway then provides the information to the mobile communications

device.

      27.     Aeritas has been damaged by Subway’s infringing activities.

                                   COUNT II
                    (Infringement of U.S. Patent No. 9,390,435)

      28.     Aeritas incorporates paragraphs 1 through 19 as though fully set forth

herein.

      29.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,390,435 (the

“’435 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’435 Patent is attached as Exhibit PX-435.

      30.     The ’435 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

      31.     Subway has been and are now infringing one or more claims of the ’435

Patent under 35 U.S.C. § 271 by making and using the Subway App with users’ iOS and

Android devices and the servers in the United States without authority.

      32.     Subway has also infringed the ’435 Patent by encouraging users of the

Subway App to use the user’s iOS or Android devices with the Subway App to practice

the claims of the ’435 Patent.

      33.     Claim 1 recites:

              1.     Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 15
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 16 of 21




                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated

                            notification criteria;

                     at a given time, determine a location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile

                            alert;

                     receive second data as a result of an input being received at the

                            mobile device following the notification;

                     retrieve information associated with the input and the determined

                            location of the mobile device; and

                     provide to the mobile device a response to the input, the response

                            based on the retrieved information.

       34.    More particularly, Subway infringes at least claim 1 of the ’435 Patent. On

information and belief, Subway employs a processor and computer memory holding

computer program instructions to perform the functions described herein. Subway

receives data indicating permission to provide a notification to a mobile device user in

accordance with notification criteria. At a given time, Subway determines the location of

the mobile device. Based on the location and notification criteria, Subway provides at

least a visual alert notification. Subway receives second data as a result of an input being




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 16
          Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 17 of 21




received at the mobile device, retrieves information associated with the input and

location, and provides responsive information to the mobile device.

      35.     Aeritas has been damaged by Subway’s infringing activities.

                                   COUNT III
                    (Infringement of U.S. Patent No. 9,888,107)

      36.     Aeritas incorporates paragraphs 1 through 19 as though fully set forth

herein.

      37.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,888,107 (the

“’107 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’107 Patent is attached as Exhibit PX-107.

      38.     The ’107 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

      39.     Subway has been and are now infringing one or more claims of the ’107

Patent under 35 U.S.C. § 271 by making and using the Subway App with users’ iOS and

Android devices and the Subway servers in the United States without authority.

      40.     Subway has also infringed the ’107 Patent by encouraging users of the

Subway App to use the user’s iOS or Android devices with the Subway App to practice

the claims of the ’107 Patent.

      41.     Claim 5 recites:

              5.    Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated


COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 17
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 18 of 21




                            notification criteria;

                     at a given time, determine a location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile alert;

                     receive second data as a result of an input being received at the

                            mobile device following the notification;

                     retrieve information associated with the input and the determined

                            location of the mobile device; and

                     provide to the mobile device a response to the input, the response

                            based on the retrieved information;

                     wherein the computer program instructions comprise a rules engine

                            that comprises first and second components, a first

                            component that evaluates the notification criteria, and a

                            second component that executes notification rules.

       42.    More particularly, Subway infringes at least claim 5 of the ’107 Patent. On

information and belief, Subway employs a processor and computer memory holding

computer program instructions to perform the functions described herein. Subway

receives data indicating permission to provide a notification to a mobile device user in

accordance with notification criteria. At a given time, Subway determines the location of

the mobile device. Based on the location and notification criteria, Subway provides at

least a visual alert notification. Subway receives second data as a result of an input being



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 18
        Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 19 of 21




received at the mobile device, retrieves information associated with the input and

location, and provides responsive information to the mobile device. On information and

belief, the program instructions include first and second components of a rules engine to

evaluate notification criteria and execute notification rules.

       43.    Aeritas has been damaged by Subway’s infringing activities.

                                    COUNT IV
                    (Infringement of U.S. Patent No. 10,362,160)

       44.    Aeritas incorporates paragraphs 1 through 19 as though fully set forth herein.

       45.    Plaintiff is the owner, by assignment, of U.S. Patent No. 10,362,160 (the

“’160 Patent”), entitled MIXED-MODE INTERACTION, which issued on July 23, 2019.

A copy of the ’160 Patent is attached as Exhibit PX-160.

       46.    The ’160 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       47.    Subway has been and are now infringing one or more claims of the ’160

Patent under 35 U.S.C. § 271 by making and using the Subway App with users’ iOS and

Android devices and the Subway servers in the United States without authority.

       48.    Subway has also infringed the ’160 Patent by encouraging users of the

Subway App to use the user’s iOS or Android devices with the Subway App to practice

the claims of the ’160 Patent.

       49.    Claim 1 recites:

              1.     Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device


COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 19
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 20 of 21




                               user a notification, the notification having an associated

                               notification criteria;

                       at a given time, receive information identifying a determined

                               location of a mobile device;

                       based at least in part on a determined location of the mobile device

                               and the notification criteria, to provide to the mobile device

                               the notification, the notification being associated at the

                               mobile device with one of: an audible, visual and tactile

                               alert;

                       receive second data as a result of an input being received at the

                               mobile device following the notification;

                       retrieve information associated with the input and the determined

                               location of the mobile device; and

                       provide to the mobile device a response to the input, the response

                               based on the retrieved information.

       50.     More particularly, Subway infringes at least claim 1 of the ’160 Patent. On

information and belief, Subway employs a processor and computer memory holding computer

program instructions to perform the functions described above. Subway receives data indicating

permission to provide a notification to a mobile device user in accordance with notification criteria.

At a given time, Subway determines the location of the mobile device. Based on the location and

notification criteria, Subway provides at least a visual alert notification, retrieves information

associated with the input and location, and provides responsive information to the mobile device.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 20
         Case 6:20-cv-00102-ADA Document 1 Filed 02/11/20 Page 21 of 21




On information and belief, the program instructions include first and second components of a rules

engine to evaluate notification criteria and execute notification rules.

       51.      Aeritas has been damaged by Subway’s infringing activities.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.       declaring that the Defendant has infringed the ’285, the ’435, the ’107,

                and the ’160 Patents;

       2.       awarding Plaintiff its damages suffered as a result of Defendant’s

                infringement of the ’285, the ’435, the ’107, and the ’160 Patents;

       3.       awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.       granting Plaintiff such further relief as the Court finds appropriate.

                                        JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.

       Dated:          February 11, 2020              Respectfully submitted,

                                                       /s/ Raymond W. Mort, III
                                                       Raymond W. Mort, III
                                                       Texas State Bar No. 00791308
                                                       raymort@austinlaw.com

                                                       THE MORT LAW FIRM, PLLC
                                                       100 Congress Ave, Suite 2000
                                                       Austin, Texas 78701
                                                       Tel/Fax: (512) 865-7950

                                                       ATTORNEYS FOR PLAINTIFF
                                                       AERITAS, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 21
